Exhibit 10.1

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
on this          day of November, 2008, effective as of September 1, 2008 (the
“Effective Date”), between ELANDIA INTERNATIONAL INC., a Delaware corporation
(the “Company”), with a principal place of business at 133 Sevilla Ave., Coral
Gables, FL 33134, and HARLEY L. ROLLINS, an individual (the “Executive”).

RECITALS:

A. The Company provides wireless telecommunications services and information
solutions and services (the “Business”).

B. The Executive has extensive experience in the Business and has extensive
experience as a Chief Financial Officer of companies whose securities are
registered under the Securities Exchange Act of 1934, as amended.

C. The Company and Executive have previously entered into that certain Executive
Employment Agreement dated July 1, 2005, as amended by that certain First
Amendment To Executive Employment Agreement dated February 28, 2008 (together,
the “Previous Employment Agreements”).

D. The parties wish to terminate the Previous Employment Agreements by mutual
agreement and enter into this Agreement which shall supersede the Previous
Employment Agreements and govern the relationship of the parties at all times
from the Effective Date.

E. The Company has in effect a policy of director and officer liability
insurance.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

AGREEMENT

1. TERMINATION OF PREVIOUS EMPLOYMENT AGREEMENTS. The Company and Executive
hereby agree to terminate the Previous Employment Agreements as of the Effective
Date. The Company and Executive further agree that neither of them shall have
any rights, obligations or liabilities with respect to the other party arising
pursuant to or in connection with the Previous Employment Agreements, from and
after the Effective Date.

2. EMPLOYMENT.

(a) General. The Company hereby agrees to employ Executive and Executive hereby
accepts such employment in the capacity of Chief Financial Officer. As Chief
Financial Officer, the Executive shall report to the Company’s Chief Executive
Officer (“CEO”). The Executive shall diligently perform all services as may be
assigned to him by the Board of Directors of the Company (the “Board”) and the
CEO. Executive shall have such duties and responsibilities commensurate with
those of the CFO of a public



--------------------------------------------------------------------------------

company including, without limitation, the duties described in Section 2(b)
below. In performing his duties, the Executive agrees that he will conduct
himself at all times consistent with the highest ethical standards, especially
in carrying out his responsibilities with regard to disclosure obligations. The
Company may also direct Executive to render services to other entities which are
now or may in the future be affiliated with the Company (the “Affiliates”),
subject to the limitation that Executive’s overall time commitment is comparable
to similarly situated executives. Executive shall serve the Company and the
Affiliates faithfully, diligently and to the best of his ability. Executive
agrees during the Term (as hereinafter defined) of this Agreement to devote all
of his full-time business efforts, attention, energy and skill to the
performance of his duties under this Agreement and to furthering the interests
of the Company and its Affiliates. The Executive shall render such services at
the Company’s offices at 133 Sevilla Ave., Coral Gables, FL 33134, or at other
suitable location(s) selected by the Company. During the Term, Executive shall
not engage in any other employment, occupation, directorship, or consulting
activity for any direct or indirect remuneration, or for no remuneration at all,
without the prior written consent of the Board; provided, however, that this
provision shall not be construed as preventing the Executive from investing
savings or other assets in such form or manner as will not require any services
on the part of the Executive.

(b) Specific Duties. The duties of the Executive shall include, without
limitation, the following: (i) responsibility for developing and maintaining a
system of internal controls over financial reporting for the Company and its
Affiliates through appropriate policies and procedures sufficient to ensure the
proper and timely dissemination of material financial information; (ii) oversee
the proper staffing of the Company’s finance department as well as coordination
of consultants for finance and tax matters affecting the Company to ensure that
the Company’s periodic reports are prepared sufficiently in advance to provide
the Company’s independent auditors ample opportunity for the proper review of
such periodic reports prior to filing with the Securities and Exchange
Commission; and (iii) provide updates to all material information which the
Executive becomes aware of through the implementation of internal controls to
the Board, the Audit Committee of the Board, the independent auditors of the
Company and both internal and external counsel for the Company.

3. COMPENSATION/BENEFITS.

(a) Salary. The Company shall pay Executive a base salary (the “Base Salary”) of
at least $250,000 per year. This Base Salary shall be paid consistent with the
Company’s payroll policies and procedures for all employees. The Base Salary
shall be reviewed for potential merit increases, at least annually, and the
Executive’s Base Salary may be increased by the Board, in its sole discretion,
as a result of such reviews.

(b) Performance Bonus. Simultaneous with the execution of this Agreement
Executive shall receive a bonus of $125,000 for the year ended December 31,
2008. Beginning with the year ended December 31, 2009, and for the duration of
the Term, and each Renewal Term, Executive shall be eligible to receive an
annual bonus (“Bonus”) of up to 50% of the Executive’s Base Salary, based upon a
written bonus plan (the “Senior Management Incentive Compensation Plan”), which
shall be drafted at the direction of the Board, and approved by the Board in
final form. Bonus criteria for the Executive under the Senior Management
Incentive

 

2



--------------------------------------------------------------------------------

Compensation Plan shall be reasonable and consistent with the Company’s annual
business plan approved by the Board of Directors. The Senior Management
Incentive Compensation Plan shall provide for bonuses to be paid on or before
the next payroll to occur after filing of the Company’s Annual Report on Form
10-K for the applicable year, but not later than March 31 of the ensuing year.
Bonuses under the Senior Management Incentive Compensation Plan shall be awarded
at the discretion of the Board consistent with the Company’s annual business
plan approved by the Board of Directors. In the event the Senior Management
Incentive Compensation Plan is not adopted by the Board of Directors, the Bonus
shall be determined in the sole and absolute discretion of the Board. In the
event of termination of employment, Section 7(d)(i) defines additional
conditions of eligibility for payment of a Bonus.

(c) Employee Benefits. Executive shall be entitled to participate in all benefit
plans or programs of the Company currently existing or hereafter made available
to executives and/or other employees, subject to the eligibility requirements,
restrictions and limitations of any such plans or programs, including, but not
limited to, the Company’s group health insurance plan, any Company group dental
insurance plan, the Company’s 401(k) plan and any other Company retirement plan.

(d) PTO. Executive shall be entitled to take twenty (20) business days of paid
time off (“PTO”) per year as vacation and sick days; provided, that no PTO time
shall interfere with the duties required to be rendered by the Executive
hereunder. Any PTO days not taken by Executive during any calendar year may not
be carried forward into any succeeding calendar year and is not cumulative;
provided, that Executive shall be entitled to carry forward into the next year
up to (10) unused PTO days for such year.

(e) Business Expense Reimbursement; Telephone Expenses. Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reimburse Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term or any Renewal Term in the course of and pursuant to the business of
the Company, including business travel, meal, and customer entertainment
expenses, etc. The Executive shall account to the Company in writing for all
expenses for which reimbursement is sought and shall supply to the Company
copies of all relevant invoices, receipts or other evidence reasonably requested
by the Company. This reimbursement shall cover, among other things, the cost of
Executive’s cellular telephone use in connection with his employment hereunder.

(f) Reimbursement of Automobile Expenses. The Executive may incur, and the
Company agrees to reimburse, up to $800 per month of the Executive’s automobile
expenses.

4. ELANDIA EQUITY COMMITMENTS.

(a) The Company has a stock option plan (this plan, as amended from time to
time, is referred to hereinafter as the “Stock Option Plan”). The Company shall
grant to the Executive options (“Stock Options”) to purchase up to 415,000
shares of common stock (the “Common Stock”) of the Company under (and therefore
subject to all terms and conditions of) the Stock Option Plan and all rules and
regulations of the Securities and Exchange Commission applicable to stock option
plans then in effect. The Stock Options shall have an exercise price of $3.08
per share. The Stock Options will vest, subject to continued employment as of
the

 

3



--------------------------------------------------------------------------------

vesting date, as follows: (i)  1/4 will vest and become exercisable on the first
anniversary of the Effective Date; (ii) and an additional  1/48th will vest and
become exercisable at the end of each one-month period thereafter, so as to
become 100% vested by the fourth anniversary of the Effective Date. No right to
any Common Stock is earned or accrued until such time that vesting occurs
(subject to Executive being employed and in good standing hereunder on each
vesting date), nor does the grant confer any right to continued vesting or
employment. The Stock Options shall lapse as provided in the Stock Option Plan.
If at the time the Executive exercises his stock options, (a) the Company’s
common stock is publicly traded, the parties agree that the fair market value of
the Company’s common stock for federal, state and local tax purposes will not be
higher than the closing price of the Company’s common stock as of the date of
exercise, or, if the date of exercise is not a trading day, the trading day
before such date or (b) the Company’s common stock is not publicly traded, the
parties will mutually agree to the fair market value of the Company’s common
stock as of the exercise date for federal, state and local tax purposes. The
Executive will have at least 90 days from the termination date of his employment
to exercise his vested stock options. Also, if there is a Change of Control, as
defined below by this Agreement, then all options granted to the Executive shall
fully vest on an accelerated basis. The Executive’s stock option rights shall be
described more fully in one or more separate stock option agreements. The Stock
Options granted to the Executive pursuant to this Section 4(a) shall be in
addition to those previously granted to the Executive as set forth Section 4(b).

(b) At a meeting of the Board of Directors held December 3, 2007, the executive
was granted options to purchase 170,000 shares of the Company’s common stock, at
an exercise price of $3.18 per share. The parties acknowledge and agree that, as
had been set forth in the Previous Employment Agreements, 50% of those options,
or options to purchase 85,000 shares, shall vest on September 1, 2008 and that
the remaining shares shall vest equally over four years commencing December 2,
2008.

5. TERM. The Term of employment hereunder will commence on the Effective Date,
and end three years thereafter (the “Term”), unless terminated earlier pursuant
to Section 7 of this Agreement. The Term shall automatically renew (“Renewal
Term”) for successive one year terms, unless written notification of non-renewal
is provided by either party no less than thirty (30) days prior to the
expiration of the Term or the then current Renewal Term. In addition, if a
Change of Control as defined in Section 7(f) occurs when less than one (1) year
remains prior to the expiration of this Agreement, the Term shall automatically
be extended until the first anniversary of the date on which the Change of
Control occurred.

6. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. The Executive represents and
warrants to the Company as follows:

(a) Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using his best efforts in
the performance of his duties hereunder. Executive has fulfilled all of his
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.

 

4



--------------------------------------------------------------------------------

(b) Executive’s performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.

(c) All information furnished by Executive to the Company is, to the best of
Executive’s knowledge, true and complete (including, without limitation,
documentary evidence of Executive’s identity and eligibility for employment in
the United States), and Executive will promptly advise the Company with respect
to any change in the information of record.

(d) Executive is not subject to any order, decree or decision precluding him
from performing his duties as described herein.

(e) Executive declares that he has read and understands all the terms of this
Agreement; that he has had ample opportunity to review it with his attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that he enters into this Agreement fully,
voluntarily, knowingly and without coercion.

(f) Executive acknowledges that the Company reserves the right to conduct
background investigations and/or reference checks on all of its potential
employees. By executing this Agreement, Executive authorizes the Company to
conduct such an investigation. Executive further acknowledges that his
employment is contingent upon a clearance of such a background and/or reference
check.

7. DEATH, DISABILITY AND TERMINATION.

(a) Death. In the event of the death of the Executive during the Term or a
Renewal Term, the Company shall pay promptly, but not later than 30 days
following the Executive’s death, all Accrued Obligations, as that term is
defined below in Section 7(d)(i), to the Executive’s designated beneficiary, or,
in the absence of such designation, to the estate or other legal representative
of the Executive. The Executive’s designated beneficiary, or, in the absence of
such designation, his estate or other legal representative of the Executive,
shall also be entitled to payment of any Final Bonus, as that term is defined in
Section 7(d)(i), which shall be determined as provided by Section 3(b) of this
Agreement. Any such Final Bonus payment shall be made promptly but not later
than as provided by Section 3(b). Other death benefits will be determined in
accordance with the terms of the Company’s benefit programs and plans.

(b) Disability.

(i) In the event of a termination of the Executive’s employment on account of
the Executive’s Disability, as hereinafter defined, the Executive shall be
entitled to receive the Executive’s Base Salary, at the annual rate in effect
immediately prior to the termination of the Executive’s employment, for a period
of three months from the date on which the Disability has deemed to occur as
hereinafter provided below, which amount will be paid in a lump sum within 30
days following the termination of the Executive’s employment. Any amounts
provided for in this Section 7(b) shall be offset by other long-term disability
benefits

 

5



--------------------------------------------------------------------------------

obtained by Executive hereunder. The Executive will also be entitled to payment
of all Accrued Obligations, as that term is defined below in Section 7(d)(i),
which will be paid promptly (but not later than 30 days) following the date on
which the Executive’s employment is terminated pursuant to this Section 7(b).
The Executive shall also be entitled to payment of any Final Bonus, as that term
is defined in Section 7(d)(i), which shall be determined as provided by
Section 3(b) of this Agreement. Any such Final Bonus payment shall be made
promptly but not later than as provided by Section 3(b).

(ii) “Disability” for purposes of this Agreement, shall be deemed to have
occurred in the event (A) the Executive is unable by reason of sickness or
accident to perform the Executive’s duties under this Agreement for a cumulative
total of 12 weeks within any one calendar year; (B) the Executive is unable to
perform Executive’s duties for 90 consecutive days; or (C) the Executive has a
guardian of the person or estate appointed by a court of competent jurisdiction.
Termination due to Disability shall be deemed to have occurred upon the first
day of the month following the determination of Disability as defined in the
preceding sentence.

(c) Termination by the Company for Cause.

(i) Nothing herein shall prevent the Company from terminating Executive for
Cause as hereinafter defined. In that event, the Executive will be entitled to
payment of all Accrued Obligations, as that term is defined below in
Section 7(d)(i), which will be paid promptly (but not later than 30 days)
following the date on which the Executive’s employment is terminated, but the
Executive will not be entitled to Severance Pay or any Final Bonus. Any rights
and benefits the Executive may have in respect of any other compensation shall
be determined in accordance with the terms of such other compensation
arrangements or such plans or programs.

(ii) “Cause” shall mean any of the following: (A) any serious act of misconduct
in connection with work by the Executive, including, but not limited to, the
following acts or omissions: breach of the Executive’s duty to act at all times
consistent with the highest ethical standards, in particular those ethical
standards relating to disclosure obligations; falsification of Company or
Affiliate documents; personal dishonesty in connection with Company or Affiliate
business; intentional misrepresentations to the Company’s Chief Executive
Officer, or to the Company’s Board of Directors; breach of the Executive’s duty
of loyalty to the Company through appropriation or attempted appropriation of
corporate opportunities for the Executive’s own advantage, or through other
conflicts of interest where the Executive intentionally acts for the Executive’s
own personal benefit, instead of for the benefit of the Company or its
Affiliates; or conduct by the Executive that adversely affects, or could
reasonably be expected to adversely affect, the business or reputation of the
Company or any of its Affiliates in a material way; or (B) any act or omission
by Executive which would be either a felony under applicable law, or a
misdemeanor involving moral turpitude under applicable law, regardless of
whether or not the Executive is prosecuted for this crime, and if prosecuted,
regardless of the eventual disposition of the case; or (C) the continued failure
by the Executive to satisfactorily perform Executive’s duties including, without
limitation, the duties identified in Section 2(b) (other than any such failure
resulting from Executive’s disability), over a period of not less than thirty
(30) days after a written warning requiring corrective action is delivered to
the Executive, which written warning identifies the

 

6



--------------------------------------------------------------------------------

manner in which it is believed that Executive has not satisfactorily performed
Executive’s duties and identifies the corrective actions that must be taken by
the Executive to cure such unsatisfactory performance.

(d) Termination by the Company other than for Cause; Termination by the Company
through Non-Renewal; Termination by the Executive for Good Reason.

(i) The foregoing notwithstanding, the Company shall have the right, at any
time, to terminate the Executive’s employment for whatever reason it deems
appropriate. In the event such termination is not based on Cause, as provided in
Section 7(c) above, or if Executive’s employment is terminated under
Section 7(f) of this Agreement, the Company shall pay Severance Pay to the
Executive. The term “Severance Pay,” as used in this Agreement, means twelve
months of the Executive’s Base Salary, paid on an installment basis as if it
were salary compensation, subject to payment of all payroll taxes required to be
withheld by law, and disbursed to the Executive in accordance with the Company’s
regular payroll practices. The following forms of compensation shall also be
paid by the Company to the Executive: (i) all Base Salary due through the date
of termination of employment; (ii) such additional salary as may be due to
compensate the Executive for accrued but unused PTO days as of the date of
termination of employment, as provided by Section 3(d) of this Agreement,
(iii) compensation for any business or telephone expenses under Section 3(e) of
this Agreement, not yet reimbursed, as provided by the Company’s business
expense reimbursement policies, (iv) all compensation due the Employee as
employee benefits under Sections 3(c) and 3(f) of this Agreement, or under the
terms of Company employee benefit plans, as provided for and required by the
terms of such plans, and (v) all other amounts, if any, required to be paid to
the Executive under Florida law (all such compensation and benefits are referred
to collectively in this Agreement as “Accrued Obligations”). Accrued Obligations
shall be paid promptly (but not later than 30 days) following the date on which
the Executive’s employment is terminated. In addition, the Executive shall be
paid any earned Bonus, where termination of employment occurs after the end of
the fiscal year, but before payment of the Bonus (“Final Bonus”); thus, the
Executive must work for the Company for the entire fiscal year to be eligible
for a Bonus. The Final Bonus shall be determined as provided by Section 3(b) of
this Agreement. Any such Final Bonus payment shall be made promptly but not
later than as provided by Section 3(b).

(ii) In the event that the Company elects not to renew the Agreement under
Section 5 above and terminate the Executive’s employment, by providing a written
notice of non-renewal, then the Executive shall not be entitled to Severance
Pay. However, in that event, the Executive will be entitled to payment of all
Accrued Obligations, which will be paid promptly (but not later than 30 days)
following the date on which the Executive’s employment is terminated. The
Executive shall also be entitled to payment of any Final Bonus, which shall be
determined as provided by Section 3(b) of this Agreement. Any such Final Bonus
payment shall be made promptly but not later than as provided by Section 3(b).

(iii) In the event that the Executive terminates this Agreement for Good Reason,
as defined below, then the Executive shall be entitled to receive Severance Pay.
In addition, the Executive will be entitled to payment of all Accrued
Obligations, which will be paid promptly (but not later than 30 days) following
the date on which the Executive’s employment is terminated. The Executive shall
also be entitled to payment of any Final Bonus, which shall be determined as
provided by

 

7



--------------------------------------------------------------------------------

Section 3(b) of this Agreement. Any such Final Bonus payment shall be made
promptly but not later than as provided by Section 3(b). “Good Reason,” as used
in this Agreement, means (A) the assignment of duties to the Executive that are
materially inappropriate for a Chief Financial Officer, (B) demotion of the
Executive to a position with lesser duties and responsibilities, (C) any
decrease in the Executive’s Base Salary or any material reduction in the total
value of the Executive’s benefits and Bonus compensation. Before terminating
this Agreement for Good Reason, the Executive must give the Company a prior
written notice indicating his intent to terminate for Good Reason if corrective
action is not taken, and stating the reasons why he believes there are grounds
to terminate for Good Reason. After receipt of this notice, the Company shall
have 15 days to cure the grounds for Good Reason. In addition, any ground for
Good Reason shall be deemed waived by the Executive if not asserted in such a
notice within ninety (90) days of the occurrence of the event alleged to be Good
Reason.

(e) Voluntary Termination. In the event the Executive terminates the Executive’s
employment on the Executive’s own volition prior to the expiration of the Term
or any Renewal Term of this Agreement, such termination shall constitute a
voluntary termination and in such event the Executive shall be limited to the
same rights and benefits as provided in connection with Section 7(a), which will
be paid promptly (but not later than 30 days) following the date on which the
Executive terminated his employment pursuant to this Section 7(e). A termination
of the Executive’s employment by the mutual agreement of the Executive and the
Company shall not be deemed a Termination by the Company other than for Cause as
provided in Section 7(d). Likewise, any public or published statement by either
the Executive or the Company after the date of Executive’s termination that
characterizes the termination of Executive as a “resignation” or other voluntary
departure by the Executive shall have no bearing on or otherwise change the
determination that Executive’s termination is a termination by the Company other
than for Cause. In the event of a voluntary termination, the Executive will be
entitled to payment of all Accrued Obligations, which will be paid promptly (but
not later than 30 days) following the date on which the Executive’s employment
is terminated. The Executive shall also be entitled to payment of any Final
Bonus, which shall be determined as provided by Section 3(b) of this Agreement.
Any such Final Bonus payment shall be made promptly but not later than as
provided by Section 3(b).

(f) Termination Following a Change of Control. In the event that a Change in
Control, as hereinafter defined, of the Company shall occur at any time during
the Term or Renewal Term, and within twelve (12) months of the occurrence of
such Change in Control event the Company terminates the Executive without Cause
or the Executive shall terminate the Executive’s employment under this
Agreement, then, in any such event such termination shall be deemed to be a
termination by the Company other than for Cause and the Executive shall be
entitled to such compensation and benefits as set forth in Section 7(d)(i) of
this Agreement.

For purposes of this Agreement, a “Change in Control” means the occurrence of
one or more of the following events:

(i) a sale of all or substantially all of the assets of the Company;

 

8



--------------------------------------------------------------------------------

(ii) the stockholders of the Company approve a merger or consolidation of the
Company with any corporation or other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

(iii) a change in ownership of the Company through a transaction or series of
transactions, such that any person or entity is or becomes the Beneficial Owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of securities
of the combined voting power of the Company’s then outstanding securities;
provided that, for such purposes, (x) any acquisition by the Company, in
exchange for the Company’s securities, shall be disregarded, and (y) any
acquisition of securities of the Company by Stanford or its affiliates, in one
transaction or in a series of transactions and regardless of the amount of
securities acquired, shall not constitute a change in ownership or Change in
Control; or

(iv) the Board (or the stockholders if stockholder approval is required by
applicable law or under the terms of any relevant agreement) shall approve a
plan of complete liquidation of the Company.

provided, however, that a Change of Control shall expressly not include (A) any
consolidation or merger effected exclusively to change the domicile of the
Company, or (B) any transaction or series of transactions principally for bona
fide equity financing purposes.

(g) Release. The payment of Severance Pay or any other severance amount under
this Section 7 is conditioned on the Executive executing and delivering to the
Company promptly after the effective date of termination (without any revocation
thereof) a standard waiver and general release of claims.

8. COVENANT NOT TO COMPETE/NON-SOLICITATION. Executive acknowledges and
recognizes the highly competitive nature of the Company’s Business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company. Executive further acknowledges and recognizes that during the
course of the Executive’s employment Executive will receive specific knowledge
of the Company’s Business, access to trade secrets and Confidential Information
(as hereinafter defined), participate in business acquisitions and decisions,
and that it would be impossible for Executive to work for a competitor without
using and divulging this valuable Confidential Information. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. Executive agrees to
the following:

(a) At all times during the Term and any Renewal Terms and for a period of
eighteen (18) months after termination of the Executive’s employment under this
Agreement or any renewal or extension thereof (the “Restricted Period”), for
whatever reason and in any geographic areas in which the Company operated or was
actively planning on operating as of date of termination of the

 

9



--------------------------------------------------------------------------------

Executive’s employment (the “Restricted Area”), Executive will not individually
or in conjunction with others, directly engage in Competition (as hereinafter
defined) with the Business of the Company, whether as an officer, director,
proprietor, employer, employee, partner independent contractor, investor,
consultant, advisor, agent or otherwise; provided that this provision shall not
apply to the Executive’s ownership of the capital stock, solely as an
investment, of securities of any issuer that is registered under Section 13(b)
or 13(g) of the Securities Exchange Act of 1934, as amended, and that are listed
or admitted for trading on any United States national securities exchange or
that are quoted on the National Association of Securities Dealers Automated
Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as the Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control or, more than three percent of any class of
capital stock of such corporation.

(b) During the Restricted Period and within the Restricted Area, Executive will
not, indirectly or directly, compete with the Company by soliciting, inducing or
influencing any of the Company’s customers that have a business relationship
with the Company at any time during the Restricted Period to discontinue or
reduce the extent of such relationship with the Company.

(c) During the Restricted Period and within the Restricted Area, Executive will
not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the Business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company.

(d) During the Restricted Period, Executive will not interfere with, disrupt,
attempt to disrupt any past or present relationship contractual or otherwise,
between the Company and any Company’s employees.

(e) The Executive will not, at any time during or after his Company employment,
disparage the Company or its officers or its directors.

(f) For purposes hereof, “Competition” shall mean any company, partnership,
limited liability company or other entity any portion of whose business directly
or indirectly competes with the Company within the Business in the geographical
areas in which the Company conducts the Business.

(g) In the event that a court of competent jurisdiction shall determine that any
provision of this Section 8 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Section 8 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

(h) If the Executive shall be in violation of any of the covenants in Sections
8(a), 8(b), 8(c), or 8(d), then each time limitation set forth in such covenants
shall be extended for a period of time equal to the period of time during which
such violation or

 

10



--------------------------------------------------------------------------------

violations occur. If the Company seeks injunctive relief from such violation in
any court, then those covenants shall be extended for a period of time equal to
the pendency of such proceeding including all appeals by the Executive.

9. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

(a) Executive acknowledges that the Company’s trade secrets, private or secret
processes, methods and ideas, as they exist from time to time, and confidential
information concerning the Company’s services, business records and plans,
inventions, acquisition strategy, price structure and pricing, discounts, costs,
computer programs and listings, source code and/or subject code, copyright
trademark proprietary information, formulae, protocols, forms, procedures,
training methods, development technical information, know-how, show-how, new
product and service development, advertising budgets, past, present or planned
marketing, activities and procedures, method for operating the Company’s
Business, credit and financial data concerning the Company’s customers, as well
as confidential information relating to Company advertising, promotional and
sales strategies, sales presentations, research information, revenues,
acquisitions, and other information of a confidential nature not known publicly
or by other companies selling to the same markets and specifically including
information which is mental, not physical (collectively, “Confidential
Information”) are valuable, special and unique assets of the Company, access to
and knowledge of which have been provided to Executive only by virtue of
Executive’s association with the Company. In light of the highly competitive
nature of the Business, Executive agrees that it is important and appropriate to
maintain the secrecy of all such Confidential Information.

(b) The Executive agrees that the Executive shall (i) hold in confidence and not
disclose or make available to any third party any such Confidential Information
obtained directly or constructively from the Company, unless so authorized in
writing by the Company; (ii) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (iii) not use,
directly or indirectly, Confidential Information, except in order to perform the
Executive’s duties and responsibilities to the Company; (iv) restrict the
disclosure or availability of the Confidential Information to those who have a
need to know the information and who have signed appropriate confidentiality
commitments; (v) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such copy or
modification of any Confidential Information does not include any modifications
or copying which would otherwise prevent the Executive from performing his/her
duties and responsibilities to the Company; (vi) take such other protective
measures as may be reasonably necessary to preserve the confidentiality of the
Confidential Information; and (vii) relinquish all rights he may have in
anything, such as drawings, documents, models, samples, photographs, patterns,
templates, molds, tools or prototypes, which may contain, embody or make use of
the Confidential Information.

(c) Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive,
and that is useful to the Business; (ii) that all such ideas, inventions,
improvements and discoveries conceived, made or acquired by Executive, alone or
with the assistance of others, relating

 

11



--------------------------------------------------------------------------------

to the Confidential Information in accordance with the provisions hereof and
that Executive shall not acquire any intellectual property rights under this
Agreement except the limited right to use set forth in this Agreement;
(iii) that Executive shall assist in the preparation and execution of all
applications, assignments and other documents which the Company may deem
necessary to obtain patents, copyrights and the like in the United States and in
jurisdictions foreign thereto, and to otherwise protect the Company.

(d) Excluded from the Confidential Information, and therefore not subject to the
provisions of this Agreement, shall be any information which the Executive can
show (i) at the time of disclosure, is in the public domain as evidenced by
printed publications; (ii) after the disclosure, enters the public domain by way
of printed publication through no fault of the Executive; (iii) by written
documentation was in his possession at the time of disclosure and which was not
acquired directly or indirectly from the Company; or (iv) by written
documentation was acquired, after disclosure, from a third party who did not
receive it from the Company, and who had the right to disclose the information
without any obligation to hold such information confidential. The foregoing
exceptions shall apply only from and after the date that the information becomes
generally available to the public or is disclosed to the Executive by a third
party, respectively. Specific information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by more general information
in the public domain. Additionally, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain. If the Executive intends to avail himself of any of
the foregoing exceptions, the Executive shall notify the Company in writing of
his intention to do so and the basis for claiming the exception.

(e) Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records and accounts relating in any manner to the
Company or the Business. Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.

10. ACKNOWLEDGMENT BY EXECUTIVE. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Agreement are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained herein (including, without, limitation the length
of the term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that his full,
uninhibited and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair his
ability to obtain employment commensurate with his abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and his family and the satisfaction of the needs of his
creditors. The Executive acknowledges and confirms that his special knowledge of
the business of the Company is such as would cause the Company serious injury or
loss if he were to use such ability and knowledge to the benefit of a competitor
or were to compete with the Company in violation of the terms hereof. The
Executive further acknowledges that the restrictions contained herein are
intended to be, and shall be, for the benefit of and shall be enforceable by,
the Company’s successors and assigns.

 

12



--------------------------------------------------------------------------------

11. INJUNCTION. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Sections 8
and 9 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Sections 8 and 9 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess. In addition, upon any material violation of
the covenants contained in Sections 8 and 9 that is not cured within 20 days of
notice by the Company, all severance payments and benefits to which the
Executive may be entitled to thereafter shall immediately cease and be without
further force and effect.

12. SURVIVAL. The provisions of Sections 8 through 25 shall survive the
termination of this Agreement, as applicable.

13. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent to the business address of the Company and to the last known home
address of the Executive, or to such other address as either party hereto may
from time to time give notice of to the other.

14. HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

15. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute one and the same instrument.

16. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter, including, but not
limited to the Previous Employment Agreements, as noted above; provided,
however, that nothing in this Agreement is intended to nor shall supersede any
separate indemnity agreement between the Executive and the Company. This
Agreement may not be modified in any way unless by a written instrument signed
by both the Company and the Executive.

 

13



--------------------------------------------------------------------------------

17. GOVERNING LAW; FORUM SELECTION AGREEMENT; ATTORNEY’S FEES. This Agreement is
to be construed and enforced according to the laws of the State of Florida. Both
parties agree that all disputes, claims, actions or lawsuits between them,
arising out of or relating to this Agreement, or for alleged breach of this
Agreement, shall be heard and determined by a state court sitting in Broward
County, Florida, or by the United States District Court for the Southern
District of Florida, or by any appellate courts which review decisions of those
courts. The parties expressly submit to the jurisdiction of those courts for
adjudication of all such disputes, and agree not to bring any such action or
proceeding in any other court. Both parties waive any defense of inconvenient
forum as to the maintenance of any action or proceeding brought pursuant to this
Agreement in those courts, and waive any bond, surety, or other security that
might be required of the other party with respect to any aspect of such action,
to the extent permitted by law. Provided, however, that either party may bring a
proceeding in a different court, jurisdiction or forum to obtain collection of
any judgment, or to obtain enforcement of any injunction or order, entered
against the other party. The parties also agree to accept any service of process
by mail. The prevailing party in any action brought under this Agreement shall
be entitled to recover a reasonable attorney’s fee and costs of action from the
non-prevailing party.

18. CONSTRUCTION. This Agreement shall not be construed more strictly against
one party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.

19. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.

20. ASSIGNABILITY. The Executive shall not have the right to assign or delegate
his rights or obligations hereunder, or any portion thereof, to any other
person. The Company may assign its rights under this Agreement. The Executive
specifically acknowledges that the Company’s rights under Sections 8 and 9 of
this Agreement may be assigned to the Company’s successors.

21. WAIVERS. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

22. INDEMNIFICATION. The Company’s indemnity obligations to the Executive are
set forth in a separate indemnification agreement.

23. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

 

14



--------------------------------------------------------------------------------

24. NON-DISPARAGEMENT. During the term of Executive’s employment and thereafter,
neither the Executive nor the Company’s directors and officers shall disparage
each other.

25. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OUT OF THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY, COMPENSATION OR
ANY DAMAGES IN RESPECT THEREOF.

[Signatures Begin on Following Page]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ELANDIA INTERNATIONAL INC.

By:

 

 

Name:

 

 

Title:

 

 

EXECUTIVE

 

Harley L. Rollins

 

16